              Case 2:20-mj-00172-KJN Document 3 Filed 11/04/20 Page 1 of 1

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JAMES R. CONOLLY                                                          FILED
   Assistant United States Attorney                                         Nov 04, 2020
 3 501 I Street, Suite 10-100                                            CLERK, U.S. DISTRICT COURT
                                                                       EASTERN DISTRICT OF CALIFORNIA

   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff

 7
   United States of America                               SEALED
 8                                IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
                                                    CASE NO.       2:20-mj-0172 KJN
11              United States of America,
                                                    SEALING ORDER
12                           v.
                                                    UNDER SEAL
13
              JORGE MENDOZA-RABAGO
14

15

16                                             SEALING ORDER
17         Upon Application of the United States of America and good cause having been shown,
18         IT IS HEREBY ORDERED that the file in the above-captioned matter be, and is hereby ordered,
19 SEALED until further order of this Court.

20
     Dated:     
21
                                                      Hon. Kendall J. Newman
22                                                    U.S. MAGISTRATE JUDGE
23

24

25

26

27

28

     SEALING ORDER
